Citation Nr: 0407916	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  02-11 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another, or at the housebound 
rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The veteran had active service from June 1952 to June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The veteran withdrew his request for a hearing at the RO in 
September 2002.


FINDINGS OF FACT

1.  The veteran was awarded VA nonservice-connected 
disability pension benefits by action of the RO in July 1997; 
he has a combined nonservice-connected disability rating of 
90 percent.

2.  The veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and does not need the aid and assistance 
of another person to perform the routine activities of daily 
living.

3.  The veteran does not have a single disability rated at 
100 percent as well as additional disability rated at 60 
percent or more.

4.  The veteran is not confined to his home or its immediate 
premises.


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance, or due to housebound 
status, have not been met.  38 U.S.C.A. §§ 1521, 5103, 5103A; 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement the 
statutory changes).  

The veteran filed his claim for special monthly pension in 
June 2001.  The Board notes that in October 2001, the RO 
notified the veteran of the information that was necessary to 
substantiate the claim and notice as to what information or 
evidence the veteran should provide and what information or 
evidence VA will attempt to obtain on his behalf.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Furthermore, the RO has issued a statement 
of the case and several supplemental statements of the case 
and explained the law to the veteran in that action.  In 
light of the findings below, there is no additional evidence, 
such as medical evidence, which the veteran could provide and 
which would aid in substantiating his claim.  38 U.S.C.A. § 
5103(a).  Accordingly, the Board finds that remanding the 
case in order to cure any defect in VCAA notice would only 
delay adjudication without any benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) 

In addition, the Board observes that a recent decision by the 
U.S. Court of Appeals for Veterans Claims (Court) states that 
VCAA notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Board has determined that the veteran has 
received all possible notice of evidence that would aid in 
substantiating his appeal, as well as all required 
assistance.  Any possible failure to follow Pelegrini in this 
case results in no prejudice to the veteran and therefore 
constitutes harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (holding that the Court must take 
due account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); Stegall v. West, 
11 Vet. App. 268 (1998) (where a veteran has not been harmed 
by an error in a Board determination, the error is not 
prejudicial); 38 U.S.C.A. § 7261(b) ("Court shall take due 
account of the rule of prejudicial error").

With respect to the duty to assist, the Board observes that 
the claims folder contains some VA and private medical 
evidence, some of which was submitted by the veteran, as well 
as available service records and service medical records.  
The Board is convinced that all necessary and reasonable 
efforts have been made to obtain evidence to support the 
veteran's claim.  Therefore, it finds that the duty to assist 
is satisfied.  

II.  Special Monthly Pension

The veteran asserts that he is entitled to special monthly 
pension based on the need for regular aid and attendance of 
another person, and/or by reason of being housebound.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C.A. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60%, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. 
§ 3.351(b), (c), and (d).  

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment. "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

If a veteran does not qualify for increased pension based on 
a need for aid and attendance, increased pension may be paid 
if, in addition to having a single permanent disability rated 
at 100 percent under the rating schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or he must be permanently housebound by 
reason of disability (meaning substantially confined to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area).  38 U.S.C.A. §§ 1502, 1521; 38 
C.F.R. § 3.351.

The Board notes that the veteran has no service-connected 
disabilities.  He was found to be permanently and totally 
disabled for pension purposes by a rating decision in July 
1997; however, he did not then meet the income requirements 
for an award of pension.  He filed a claim for special 
monthly pension in June 2001. His nonservice-connected 
conditions are listed in an October 2002 rating decision as 
follows: proliferative diabetic retinopathy with prominent 
laser marks (PRP) and macular scarring in both eyes, 
evaluated as 70 percent disabling; diabetes mellitus with 
peripheral neuropathy, evaluated as 40 percent disabling; 
generalized psoriasis, evaluated as 30 percent disabling; 
depression with anxiety, evaluated as 10 percent disabling.  
The veteran is also noncompensably evaluated for the 
following disabilities: arterial hypertension; loss of 
balance; degenerative joint disease; premalignant skin lesion 
of the left ear lobe and hands; and for residuals of two rib 
fractures.  The veteran does not have a single disability 
that is rated as 100 percent disabling; his combined rating 
for his nonservice-connected conditions is 90 percent.  

The relevant medical evidence includes non-VA reports, and VA 
outpatient treatment and examination reports, dated since the 
early 1990s.  See 38 C.F.R. § 3.400(o)(2).

The Board notes that the veteran is not permanently and 
totally disabled with a single nonservice-connected 
disability.  The medical evidence of record shows that the 
veteran is legally blind, but does not show findings that the 
veteran is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; and is 
not a patient in a nursing home because of mental or physical 
incapacity. The findings made in an October 2001 and a May 
2002 VA examination report show that the veteran's vision 
bilaterally was no worse than 20/200 bilaterally.  The May 
2002 VA examiner noted that the veteran had no visual field 
deficit, and there is no evidence of record, nor is it 
contended, that the veteran is a patient in a nursing home 
because of mental or physical incapacity.  VA evaluation in 
October 2001 shows that he is able to attend to the 
activities of daily living and needs of nature by himself; he 
eats, shaves, dresses and undresses himself without 
assistance. 

The veteran submitted a handwritten noted from a private eye 
doctor, V.P.A., M.D., who noted the veteran's history of 
laser treatment.  Dr. V.P.A. did not find that the veteran's 
eyesight was 5/200 bilaterally or concentric contraction of 
the visual field to 5 degrees or less.

Therefore, the Board finds that the veteran is not so nearly 
helpless as to require the regular aid and attendance of 
another person.  In other words, the criteria for entitlement 
to special monthly pension on account of the need for the 
regular aid and attendance of another person have not been 
met.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.352(a).

Concerning the veteran's claim for special monthly pension at 
the housebound rate, the Board notes that, despite the 
veteran's multiple nonservice-connected disabilities, the 
evidence shows that he is not housebound, see e.g., October 
2001 VA aid and attendance examination report showing that he 
can walk well by himself for approximately half a kilometer, 
and that he does not have a single permanent disability that 
is evaluated as 100 percent disabling.  Because the veteran 
does not have a single disability that is evaluated as 100 
percent disabling and is not, in fact housebound, but is able 
to walk unaided for a half a kilometer, the criteria for 
entitlement to special monthly pension on the account of 
being housebound have not been met.

The Board has considered the veteran's lay statements, 
including an anonymous handwritten letter submitted on behalf 
of the veteran in December 2002. The only evidence the 
veteran has offered in support of his claim is comprised of 
his own unsubstantiated contentions and the anonymous letter.  
While the veteran is certainly capable of providing evidence 
of symptomatology, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
evidence clearly shows that the veteran has impaired vision 
bilaterally.  The issue is whether the veteran's vision meets 
the required criteria as discussed above.  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992). The medical evidence of record 
does not support the veteran's contentions.  The same is true 
for the author of the anonymous letter.

The preponderance of the evidence is against a finding that 
the criteria for special monthly pension by reason of the 
need for aid and attendance of another person, or by reason 
of being housebound, have been met at this time.  There is 
not such a state of equipoise of the positive evidence with 
the negative evidence to otherwise permit favorable action on 
the veteran's claim.  38 U.S.C.A. § 5107(b).


ORDER

Special monthly pension at the housebound rate or because of 
a need of regular aid and attendance is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



